Case 6:20-cv-00896-RRS-CBW Document 45 Filed 07/26/21 Page 1 of 1 PageID #: 918




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                  LAFAYETTE DIVISION

 RAGE RENEE BROUSSARD II                              CASE NO. 6:20-CV-00896

 VERSUS                                               JUDGE ROBERT R. SUMMERHAYS

 WALMART INC ET AL                                    MAGISTRATE JUDGE WHITEHURST

                                          JUDGMENT

        This matter was referred to United States Magistrate Judge Carol B. Whitehurst for report

 and recommendation. After an independent review of the record, and noting the absence of any

 objections, this Court concludes that the Magistrate Judge’s report and recommendation is correct

 and adopts the findings and conclusions therein as its own. Accordingly,

        IT IS ORDERED, ADJUDGED, AND DECREED that, consistent with the report and

 recommendation, Plaintiff’s Re-Urged Motion to Remand [ECF No. 21] is DENIED. Plaintiff’s

 claims against Lafayette City-Parish Consolidated Government are hereby DISMISSED

 WITHOUT PREJUDICE.

        THUS DONE in Chambers on this 26th day of July, 2021.




                                                  ROBERT R. SUMMERHAYS
                                               UNITED STATES DISTRICT JUDGE
